          Case 1:20-cv-08666-AJN Document 10 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          1/21/2021



 Josue Paguada,

                        Plaintiff,
                                                                                 20-cv-8666 (AJN)
                –v–
                                                                                       ORDER
 Mister Bee Potato Chip Company, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. Per the Court’s notice of initial pretrial conference, the
parties shall submit their proposed case management plan and joint letter no later than seven
days prior to the scheduled conference. In the joint letter, the parties should advise the Court if
they can do without a conference altogether. If so, the Court may enter a case management plan
and scheduling order and the parties need not appear. If not, the Court will hold the initial
pretrial conference by telephone. The parties and members of the public may access the
proceeding by dialing (888) 363-4749 and entering access code 919-6964. In either case,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

       SO ORDERED.


Dated: January 21, 2021                             __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
